Citation Nr: 1342060	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath due to overdose of the medication Buspirone.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had military service from February 1964 to January 1968.  He died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

At the time of the Veteran's death, he had initiated an appeal as to the claim listed on the first page of this decision.  Following the Veteran's death, the appellant filed a claim seeking service connection for the Veteran's death, death pension and accrued benefits.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted.  See July 2012 supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  At an informal conference in December 2010, it was agreed that the Veteran should be afforded a VA examination with a heart specialist or cardiologist to determine whether the taking of Buspirone resulted in additional disability.  Unfortunately, the Veteran passed away prior to being afforded a VA examination.  Due to the complex medical question at issue, the Board finds that a medical opinion from a heart specialist or cardiologist based upon the evidence of record would be beneficial.  Therefore, a remand is necessary to obtain a VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a heart specialist or cardiologist to determine whether the Veteran had congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath due to overdose of the medication Buspirone.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion. 

After reviewing the claims file, the examiner should opine as to the following:

a) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the Veteran sustained congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath as a result of taking Buspirone, to include an overdose of such medication?    

b) Is it more likely than not, less likely than not, or as likely as not, that any congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  

c) Is it more likely than not, less likely than not, or as likely as not, that any congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the opinion report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


